commissioner tax exempt and government entities divisiqhn department of the treasury internal_revenue_service washington d c jul ong er ratt legend employer a state b plan x committee c dear this letter is letter_ruling dated additional correspondence dated and supplemented by and in response to a request for a private submitted on your behalf by your authorized representative in which you request several letter rulings under sec_162 internal_revenue_code the code and of the a the following facts and representations have been submitted employer a is an operator of stores in a publicly traded corporation whose state b shares are traded on the new york stock exchange employer a is employer a sponsors plan x which provides for elective_deferrals and matching_contributions under sec_401 k page of the code plan x also holds account balances and m from other plans that were merged into plan x as well as rollover accounts from participants within the meaning of sec_401 trust is tax-exempt pursuant to sec_501 under the provisions of plan x employer a administrator and named fiduciary within the meaning of the erisa employment retirement income security act of of the code and its is qualified of the code is the plan plan k each plan participant has an individual_account or plan x participants may select from ten accounts investment vehicles and may also invest account balances in common_stock of employer a employer a stock date employer matching_contributions were made in shares of employer a stock prior to on - _ shares of employer a stock were held under plan x participant accounts as of the close of trading on in various the shares were trading at per share on employer a announced that it was investigating possible accounting irregularities that confirmed would result in the need to revise earlier reported unaudited financial results for fiscal_year in the announcement employer a disclosed that these accounting irregularities would adversely impact its if on cs earnings for the fiscal_year ended on at the request of committee c the president and chief operating officer of employer a voluntarily relinquished his operating responsibilities employer a announced that based on its preliminary investigation the accounting irregularities were limited to fictitious general ledger accounting entries made by a small number of personnel at its corporate headquarters entries appeared to have been made for the purpose of reducing certain costs and operating_expenses and included adjustments to rental merchandise certain fixed asset write offs and other operating expense thereby artificially increasing earnings investigation employer a expected these matters to have a negative non-cash impact of between based on the preliminary ‘and the a pre-tax on earnings the value of employer a's stock fell dramatically immediately after the publication of these press releases following a brief suspension of trading on the new york stock exchange employer a stock was trading at on employer a stock held by plan x on per share less on were worth - or a total drop in value of page subsequently employer a stock fell to a low of than less than the price per share on ' more following the announcements several class actions the plaintiffs alleged that employer a issued a lawsuits were commenced against employer a and some of its officers alleging violations of the securities exchange act of series of materially false and misleading statements regarding the company's financial condition and results of operations by overstating revenues for the plaintiffs further allege that the class of plaintiffs purchased employer a stock at artificially inflated prices as statements and omissions a result of employer a's materially false and misleading in light of the class actions lawsuits already filed and in an effort to restore lost value against employer a to participant accounts avoid further legal action and minimize potential fiduciary claims relating to plan x employer a began making cash payments restorative payments to plan x's trust in board_of directors approved the program of restorative payments in participants per share was contributed to a new restorative payment account in plan x in on the number of shares held in participant accounts on and announced the program to under the program an immediate payment of the - employer a's ‘payment is based all participants are percent vested in the value of the restorative payments accounts excluding the employer matching account a restorative payment was made in since the value of employer a stock plus was less than the value used for employer a stock was the average trading price for the stock for the trading days preceding the average price was the per share in between restorative payment for ‘ the restorative payment amount the difference fora ‘total of was added to per share was the per share or and _ additional payments will be made in and if conditions specified in plan x as amended are met these additional payments are intended to bring the restored value of employer a stock held in participants' accounts as of respectively when the amount payments made in of the restorative payments together with the market_value of employer a stock on the new york stock exchange are taken into account to a value of through the each of and and page the _ restorative payment will again be based on the average price of employer a stock over the trading days preceding the compared to restorative payment for date where the benchmark for this process is repeated for per share per share restorative payments is then that average price added to the shortfall if any is the per share and is - total restorative payments under plan x as amended are capped at ending in reaches days before restorative payments per share over the course of the three years if the trading price of employer a stock or more per share for consecutive trading there will be no further if the intent of the program is to restore a value of other than the to the shares of employer a stock that were held about in participant accounts on employer matching account over the term of the program an affected participant terminates employment and takes a distribution of his or her accounts there will be no further restorative payments allocated to that participant per share restorative payment other than the initial actual investment performance of participant accounts in plan x whether or not invested in employer a stock will have no effect on the amount of the restorative payments the determination of each restorative payment other than the initial employer a stock and not on the value of any participant account in plan x employer a stock on employer matching accounts will share in the restorative payments so long as the participant has an undistributed account balance ‘per share will be based on values of each participant who had investments in other than the the program provided that the initial restorative payments will be invested in a money market account and will not be available for distribution until such time as favorable letter_ruling is issued by the internal revenue once this letter is issued amounts held in the service restorative payments account will be available for participant-directed investments excluding investments in employer a stock a based on the foregoing facts and representations you have requested the following rulings the restorative payments will be deductible in full by employer a pursuant to code sec_162 the restorative payments will not constitute employer contributions or amounts subject_to the provisions of code sec_404 sec_415 or sec_4972 the restorative payments will not adversely affect the qualified status of plan x under code sec_401 the restorative payments will not violate non- discrimination rules of code sec_401 will not be annual_additions under code sec_415 and the restorative payments will not when made to the plan result in taxable_income to affected plan x participants or beneficiaries with respect to ruling_request one sec_162 the code provides that there is allowed as the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business of a deduction all in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that gave rise to the litigation were performed in the ordinary conduct of ' the taxpayer’s business see eg revrul_78_210 1c b rev_rul 1969_2_cb_22 in kornhauser v united_states u s the taxpayer claimed entitlement to vii-2 c b deduct dollar_figure in attorney fees as because they were incurred to defend a lawsuit brought by a former partner for an accounting attorney fees deductible because the lawsuit proximately resulted from the taxpayer’s business the court held the a business_expense to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductible payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim’s potential consequences on the taxpayer’s business operations u s f 2d united_states v hilton hotels corp anchor coupling co see also united_states v gilmore u s in which the court held that the origin and cert_denied u s v united_states see woodward v commissioner u s cir page character of the claim with respect to which an expense was incurred is the controlling test of whether the expense is deductible business_expense expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer’s business or profit-seeking activities the deductibility of an a in general all facts pertaining to the controversy are boagni v commissioner t c examined to determine the true nature of the settlement payments under the origin_of_the_claim_test allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were rul actually advanced in litigation c b cir and 448_f2d_867 it may be proper to see rev no court case has been found which deals with the acq an officer and director of treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsibility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers butler v commissioner t c c b was allowed to deduct a payment in settlement of arising out of profits made by his wife from sales of the corporation’s bonds taxpayer of attorney fess and an additional_amount to a bondholders committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect the payor’s business reputation also devito v commissioner t c memo in which the taxpayer was permitted to deduct a payment in settlement of breach of fiduciary duties the court held that the payment by the a covenant_not_to_compete and a lawsuit for breach of a bankrupt corporation a suit see in the service's position with respect to the deductibility of payments made to resolve actual or potential claims of legal liability or to uphold business reputation is consistent with the authorities cited rul states 1973_1_cb_62 rev payments made to avoid extended controversy and the expense of litigation and to avoid unfavorable publicity and injury to the taxpayer’s business reputation are currently deductible serious doubt as this is the rule even though there is to the taxpayer’s legal page acq cc b laurence m marks v commissioner liability t c payments to settle and compromise litigation are to protect the business_expenses if the motive is taxpayer froma possible lawsuit and the exposure and damages to its to liability added legal fees reputation t c old town corp v commissioner c b acq in the present case the situation in which employer a the restorative payments to plan x by employer a a loss arising out of employer a’s finds itself arose in the ordinary course of its trade_or_business are in direct response to business activities and the effort to address participant concerns about the effect of corporate accounting because the irregularities on account balances in plan x restorative payments by employer a will address or preempt claims arising in the ordinary course of employer a s business we conclude with respect to ruling_request one the payments to plan x are deductible as ordinary and necessary business_expenses under sec_162 of the code the issue of whether restorative payments to a defined of the code contribution plan qualified under sec_401 are treated as contributions for purposes of sec_401 a ruling i r b and is addressed in revenue c since revrul_2002_45 disposes of the issues raised the service will not in ruling requests two through five issue rulings on those requests this ruling is based on the assumption that plan x and meets the requirements of sec_40l1 a that its related trust is tax-exempt within the meaning of to no opinion is expressed as sec_501 the federal_income_tax consequences of the transactions described above under any other provisions of the code of the code of the code additionally this ruling is based on the representation made herein that the payments described in this letter_ruling will be made in response to potential claims against employer a finally no opinion is expressed as time of not specifically covered by this ruling letter to the tax treatment of any conditions existing at the or effects resulting from the transaction that are the representations here like all factual representations made to the internal_revenue_service in page applications for rulings are subject_to verification on audit by service field personnel this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedent sec_6110 of the code provides a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact - t ep ra t2 by telephone at or by fax at ‘ sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
